DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/15/2020, 03/18/2022, 03/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the one or more heating element temperature limiters including a component separated from the one or more control units and the heating element” as recited in claim 4 (lines 1-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites the limitation “an aircraft galley insert” in lines 10-11. However, the “aircraft galley insert” was recited previously in claim 1 (line 2). Therefore, the limitation “an aircraft galley insert” in lines 10-11 should be changed to “the aircraft galley insert” to properly refer to the corresponding limitation recited previously in claim 1 (line 2).
Claim 1 (line 9) and Claim 13 (line 9) recite the limitation “the fluid temperature”. This should be changed to “the temperature of the fluid” to properly refer to the corresponding limitation recited previously in claim 1 (line 7) and claim 13 (line 7), respectively.
Claim 11 recites the limitation “the heating element temperature limit” in lines 5-6. This limitation should be changed to “the select heating temperature limit” to properly refer to the corresponding limitation recited previously in claim 1 (line 20). 
Claim 13 recites the limitation “an aircraft galley insert” in lines 10-11. However, “aircraft galley insert” was recited previously in claim 13 (line 2). Therefore, the limitation “an aircraft galley insert” in lines 10-11 should be changed to “the aircraft galley insert” to properly refer to the corresponding limitation recited previously in claim 1 (line 2).
Claims 2-12 are objected by virtue of their dependency to claim 1. 
Claims 14-15 are objected by virtue of their dependency to claim 13. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“fluid temperature monitoring components configured to monitor a temperature of the fluid while the fluid is heated by the heating element” and “fluid temperature monitoring components configured to control the fluid temperature by controlling the heating element” in claims 1 (lines 6-9) and claim 13 (lines 6-9). This limitation uses generic placeholder “components” (Prong A); the term “components” is modified by functional language “configured to monitor a temperature of the fluid while the fluid is heated by the heating element” and “configured to control the fluid temperature by controlling the heating element” (Prong B); and the term “components” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, limitations “fluid temperature monitoring components configured to monitor a temperature of the fluid while the fluid is heated by the heating element” and “fluid temperature monitoring components configured to control the fluid temperature by controlling the heating element” invoke 35 U.S.C. 112(f). For examination purposes, “fluid temperature monitoring components” will be interpreted as “one or more fluid temperature monitoring components 118 (e.g., one or more sensors 118, or the like)” and equivalents, as indicated by Specification Par.0069 of the Instant Application. 
“heating element temperature limiters being configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit” in claims 1 (lines 17-20) and claim 13 (lines 17-20). This limitation uses generic placeholder “limiters” (Prong A); the term “limiters” is modified by functional language “configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit” (Prong B); and the term “limiters” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, limitations “heating element temperature limiters being configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit” invokes 35 U.S.C. 112(f). 
“heating element temperature monitoring components configured to provide information of a heating element temperature to the one or more heating element temperature limiters” in claim 1 (lines 22-24). This limitation uses generic placeholder “components” (Prong A); the term “components” is modified by functional language “configured to provide information of a heating element temperature to the one or more heating element temperature limiters” (Prong B); and the term “components” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, limitations “heating element temperature monitoring components configured to provide information of a heating element temperature to the one or more heating element temperature limiters” invokes 35 U.S.C. 112(f). For examination purposes, this limitation will be interpreted as “heating element temperature monitoring components may include one or more sensors” and equivalents, as indicated by Specification Par.0003 of the Instant Application. 
“heating element temperature estimators configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature limiters” and “heating element temperature estimators configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs” in claim 13 (lines 22-27). This limitation uses generic placeholder “estimators” (Prong A); the term “estimators” is modified by functional language “configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature limiters” and “configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs” (Prong B); and the term “estimators” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, limitations “heating element temperature estimators configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature limiters” and “heating element temperature estimators configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs” invoke 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation “a component” in line 2. However, the disclosure and the drawings fail to describe the structure of “a component” of the one or more heating element temperature limiters. Meaning it could encompass a heater, a thermocouple or a structure not yet invented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 2) and Claim 13 (line 2) recite the limitation “the aircraft galley insert”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 (lines 17-20) and Claim 13 (lines 17-20) recites the limitation “heating element temperature limiters being configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit”. Claim limitation “heating element temperature limiters” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See 112(f) Interpretation section above. However, the disclosure fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification Par.0012 cited “The one or more heating element temperature limiters may include an electrical resistance positively dependent on the heating element temperature”; however, it is unclear to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Additionally, the drawings show “LIMITER COMPONENT 122” in Figure 1B and “LIMITER 122” in Figure 1C, but the drawings fail to show the structure, material, or acts to the function. Therefore, claim 1 and claim 13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 13 recites limitations “heating element temperature estimators configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature limiters” and “heating element temperature estimators configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs” in lines 22-27. Claim limitation “heating element temperature estimators” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See 112(f) Interpretation section above. However, the disclosure fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure discloses “one or more heating element temperature monitoring components may include one or more sensors” in Par.0003, but it is unclear if the “heating element temperature monitoring components” and the “heating element temperature estimators” are the same or different components. Therefore, claim 13 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 4 recites the limitation “a component” in line 2. It is unclear what is meant by this limitation. 
Claims 2-12 are rejected by virtue of their dependency to claim 1. 
Claims 14-15 are rejected by virtue of their dependency to claim 13. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/021,904. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same system for heating an aircraft galley insert. Therefore, the Instant Application No. 17/021,854 and the Reference Application No. 17/021,904 are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant U.S. Application No. 17/021,854
Reference U.S. Application No. 17/021,904
1. A system comprising: a heating element installed in the aircraft galley insert, the heating element configured to heat a fluid, the fluid configured to heat at least one of a food or drink product; one or more fluid temperature monitoring components installed in the aircraft galley insert, the one or more fluid temperature monitoring components configured to monitor a temperature of the fluid while the fluid is heated by the heating element, the one or more fluid temperature monitoring components configured to control the fluid temperature by controlling the heating element; one or more control units configured to control operation of an aircraft galley insert via one or more control signals, the one or more control units including at least one of a mechanical device, an electronic device, or an electro- mechanical device, the one or more control units including a programmable device utilizing software for one or more controlling functions performed via the one or more control signals; one or more heating element temperature limiters, the one or more heating element temperature limiters being configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit; and one or more heating element temperature monitoring components, the one or more heating element temperature monitoring components configured to provide information of a heating element temperature to the one or more heating element temperature limiters, the information including at least one of a measurement of the heating element temperature, a value based on a physical dependency on the heating element temperature, or a value based on a mathematical dependency of the heating element temperature used to generate an estimate of the heating element temperature.

2. The system of Claim 1, the one or more heating element temperature monitoring components including one or more sensors, the one or more sensors including at least one of one or more sensors integrated within the heating element, one or more direct-contact temperature sensors, one or more semidirect-contact temperature sensors positioned proximate to one or more heat conducting components, one or more remote sensors installed a select distance from the heating element, or a combination of the one or more direct- contact temperature sensors, the one or more semidirect-contact temperature sensors, and the one or more remote sensors.

3. The system of Claim 1, the one or more heating element temperature limiters being integrated with at least one of the one or more control units or the heating element.

4. The system of Claim 1, the one or more heating element temperature limiters including a component separated from the one or more control units and the heating element.

5. The system of Claim 1, a control signal generated by the one or more heating element temperature limiters being prioritized over a control signal generated by the one or more control units based on the fluid temperature.

6. The system of Claim 1, the select heating element temperature limit being maintained by the one or more heating element temperature limiters, the select heating element temperature limit being held constant during operation of the aircraft galley insert.

7. The system of Claim 1, the select heating element temperature limit being maintained by the one or more heating element temperature limiters, the select heating element temperature limit being adjusted during operation of the aircraft galley insert based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs.

8. The system of Claim 7, the one or more models including at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert.

9. The system of Claim 7, the one or more conditions including at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or durations of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions.

10. The system of Claim 1, the value based on at least one of the physical dependency of the heating element temperature or the mathematical dependency of the heating element temperature being used to generate the estimate of the heating element temperature being different from the measurement of any heating element temperature.

11. The system of Claim 1, the one or more heating element temperature limiters being integrated in the heating element, the one or more heating element temperature limiters including an electrical resistance positively dependent on the heating element temperature, the one or more heating element temperature limiters being shaped to maintain the heating element temperature below the heating element temperature limit by reducing electrical power flowing through the heating element when the heating element temperature exceeds a select temperature limit threshold based on a negative dependency of electrical current from increasing electrical resistance.

12. The system of Claim 11, the positive dependence of the electrical resistance on the heating element temperature being caused by at least one of the heating element being fabricated from a material with an electrical resistance dependent on the heating element temperature, or by integrating the heating element with a thermistor having an electrical resistance dependent on the heating element temperature.

13. A system, comprising: a heating element installed in the aircraft galley insert, the heating element configured to heat a fluid, the fluid configured to heat at least one of a food or drink product; one or more fluid temperature monitoring components installed in the aircraft galley insert, the one or more fluid temperature monitoring components configured to monitor a temperature of the fluid while the fluid is heated by the heating element, the one or more fluid temperature monitoring components configured to control the fluid temperature by controlling the heating element; one or more control units configured to control operation of an aircraft galley insert via one or more control signals, the one or more control units including at least one of a mechanical device, an electronic device, or an electro- mechanical device, the one or more control units including a programmable device utilizing software for one or more controlling functions performed via the one or more control signals; one or more heating element temperature limiters, the one or more heating element temperature limiters being configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a heating element temperature below a select heating temperature limit; and one or more heating element temperature estimators, the one or more heating element temperature estimators configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature limiters, the one or more heating element temperature estimators configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs.

14. The system of Claim 13, the one or more models including at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert.

15. The system of Claim 13, the one or more conditions including at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or times of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions.
1. A system, comprising: a heating element installed in the aircraft galley insert, the heating element configured to heat a fluid, the fluid configured to heat at least one of a food or drink product; one or more fluid temperature monitoring components installed in the aircraft galley insert, the one or more fluid temperature monitoring components configured to monitor a temperature of the fluid while the fluid is heated by the heating element, the one or more fluid temperature monitoring components configured to control the fluid temperature by controlling the heating element; one or more control units configured to control operation of an aircraft galley insert via one or more control signals, the one or more control units including at least one of a mechanical device, an electronic device, or an electro- mechanical device, the one or more control units including a programmable device utilizing software for one or more controlling functions performed via the one or more control signals; one or more heating element temperature rise slope limiters, the one or more heating element temperature rise slope limiters configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a rise speed of a temperature of the heating element below a select heating temperature rise speed limit; and one or more heating element temperature monitoring components, the one or more heating element temperature monitoring components configured to provide information of a heating element temperature to the one or more heating element temperature rise slope limiters, the information including at least one of a measurement of the heating element temperature, a value based on a physical dependency on the heating element temperature, or a value based on a mathematical dependency on the heating element temperature used to generate an estimate of the heating element temperature.

2. The system of Claim 1, the one or more heating element temperature monitoring components including one or more sensors, the one or more sensors including at least one of one or more sensors integrated within the heating element, one or more direct-contact temperature sensors, one or more semidirect-contact temperature sensors positioned proximate to one or more heat conducting components, one or more remote sensors installed a select distance from the heating element, or a combination of the one or more direct- contact temperature sensors, the one or more semidirect-contact temperature sensors, and the one or more remote sensors.

3. The system of Claim 1, the one or more heating element temperature rise slope limiters being integrated with at least one of the one or more control units or the heating element.

4. The system of Claim 1, the one or more heating element temperature rise slope limiters including a component separated from the one or more control units and the heating element.

5. The system of Claim 1, a control signal generated by the one or more heating element temperature rise slope limiters being prioritized over a control signal generated by the one or more control units based on the fluid temperature.

6. The system of Claim 1, the select heating element temperature rise speed limit being maintained by the one or more heating element temperature rise slope limiters, the select heating element temperature rise speed limit being held constant during operation of the aircraft galley insert.

7. The system of Claim 1, the select heating element temperature rise speed limit being maintained by the one or more heating element temperature rise slope limiters, the select heating element temperature rise speed limit being adjusted during operation of the aircraft galley insert based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs.

8. The system of Claim 7, the one or more models including at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert.

9. The system of Claim 7, the one or more conditions including at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or durations of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions.

10. The system of Claim 1, the value based on at least one of the physical dependency of the heating element temperature or the mathematical dependency of the heating element temperature being used to generate the estimate of the heating element temperature being different from the measurement of any heating element temperature.

11. A system, comprising: a heating element installed in the aircraft galley insert, the heating element configured to heat a fluid, the fluid configured to heat at least one of a food or drink product; one or more fluid temperature monitoring components installed in the aircraft galley insert, the one or more fluid temperature monitoring components configured to monitor a temperature of the fluid while the fluid is heated by the heating element, the one or more fluid temperature monitoring components configured to control the fluid temperature by controlling the heating element;; one or more control units configured to control operation of an aircraft galley insert via one or more control signals, the one or more control units including at least one of a mechanical device, an electronic device, or an electro- mechanical device, the one or more control units including a programmable device utilizing software for one or more controlling functions performed via the one or more control signals; one or more heating element temperature rise slope limiters, the one or more heating element temperature rise slope limiters configured to at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a rise speed of a temperature of the heating element below a select heating temperature rise speed limit; and one or more heating element temperature estimators, the one or more heating element temperature estimators configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature rise slope limiters, the one or more heating element temperature estimators configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs.

12. The system of Claim 11, the one or more models including at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert.

13. The system of Claim 11, the one or more conditions including at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or times of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions.

14. The system of Claim 11, a control signal generated by the one or more heating element temperature rise slope limiters being prioritized over a control signal generated by the one or more control units based on the fluid temperature.

15. The system of Claim 11, the select heating element temperature rise speed limit being maintained by the one or more heating element temperature rise slope limiters, the select heating element temperature rise speed limit being held constant during operation of the aircraft galley insert or being adjusted during operation of the aircraft galley insert based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pforte et al. (U.S. Pub. No. 2011/0175737 A1).
Regarding claim 1, Pforte discloses a system (apparatus 10, fig.1) comprising:
a heating element (heating device 12, fig.1; heating device 12 is electric resistance heater as indicated by Abstract) installed in the aircraft galley insert (container 22, fig.1) [it is noted that container 22 is capable of being inserted in the aircraft galley], the heating element (heating device 12, fig.1) configured to heat a fluid (liquid bath 24, fig.1), the fluid (liquid bath 24, fig.1) configured to heat at least one of a food or drink product [it is noted that the limitation “a food or drink product” is intended use, and the liquid bath 24 is capable of heating food or drink product]; 
one or more fluid temperature monitoring components (second temperature sensor 14, fig.1) installed in the aircraft galley insert (container 22, fig.1), the one or more fluid temperature monitoring components (second temperature sensor 14, fig.1) configured to monitor a temperature of the fluid while the fluid is heated by the heating element (Par.0039 discloses the temperature of the liquid bath 24 measured by means of the second temperature sensor 14 so that said liquid bath is heated to the desired temperature set by the user; therefore, the second temperature sensor 14 configured to monitor temperature of the liquid bath 24 while the liquid bath 24 is heated by the heating device 12), the one or more fluid temperature monitoring components (second temperature sensor 14, fig.1) configured to control the fluid temperature by controlling the heating element (Par.0039 discloses the temperature of the liquid bath 24 measured by means of the second temperature sensor 14 so that said liquid bath is heated to the desired temperature set by the user; therefore, the second temperature sensor 14 configured to control the temperature of the liquid bath 24 by controlling heating device 12 to heat the liquid bath 24 to the desired temperature set by the user);
one or more control units (control device 18, fig.1) configured to control operation of an aircraft galley insert via one or more control signals (Par.0008 discloses a reduction in the heating energy which is supplied to the heating device can be triggered by means of the control signal; and Par.0036 discloses the heating device 12, the first temperature sensor 16, the second temperature sensor 14 and the circulation pump 20 are connected to the control device 18 in each case by means of electric leads 36, 38, 40, 42 so that they can be controlled and/or supplied with current by the control device 18; therefore, the control device 18 configured to control operation of container 22 via one or more control signals), the one or more control units (control device 18, fig.1) including at least one of a mechanical device, an electronic device (memory 30 is included in control device 18, fig.1 & Par.0035; memory is an electronic device), or an electro- mechanical device [it is noted that the limitation “at least one of a mechanical device, an electronic device, or an electro- mechanical device” is in alternative form], the one or more control units (control device 18, fig.1) including a programmable device utilizing software (microprocessor 28, fig.1) for one or more controlling functions performed via the one or more control signals (control device 18 includes microprocessor 28 for controlling functions performed via control signals); 
one or more heating element temperature limiters (regulation device 26, fig.1; the regulation device is an over-temperature limiter or an over-temperature protection, as indicated by Par.0003), the one or more heating element temperature limiters (regulation device 26, fig.1) being configured to at least one of prevent overheating of the aircraft galley insert (Par.0041 discloses the regulation device 26 configured to reduce or switch off of the supply of the heat energy to the heating device 12 when the actual temperature of the heating device 12 measured by means of the first temperature sensor 16 exceeds a preset maximum temperature; it is thus ensured that too high temperature does not occur; and thereby preventing overheating of the container 22) or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit [it is noted that the limitation “at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit” is in alternative form]; and 
one or more heating element temperature monitoring components (first temperature sensor 16, fig.1), the one or more heating element temperature monitoring components (first temperature sensor 16, fig.1) configured to provide information of a heating element temperature to the one or more heating element temperature limiters (Par.0041 & Par.0043 disclose the first temperature sensor 16 provides the actual temperature of the heating device 12 to the regulation device 26 so that the regulation device 26 can output a control signal which triggers a reduction or, optionally, also a switching off, of the supply of the heat energy to the heating device 12), the information including at least one of a measurement of the heating element temperature (the information including measurement of temperature of the heating device 12, as indicated by Par.0041 & Par.0043), a value based on a physical dependency on the heating element temperature, or a value based on a mathematical dependency of the heating element temperature used to generate an estimate of the heating element temperature [it is noted that the limitation “at least one of a measurement of the heating element temperature, a value based on a physical dependency on the heating element temperature, or a value based on a mathematical dependency of the heating element temperature used to generate an estimate of the heating element temperature” is in alternative form]. 

Regarding claim 2, Pforte discloses the apparatus as set forth above, and also disclose:
the one or more heating element temperature monitoring components including one or more sensors (first temperature sensor 16 is a sensor, fig.1 & Par.0034), the one or more sensors (first temperature sensor 16, fig.1) including at least one of one or more sensors integrated within the heating element, one or more direct-contact temperature sensors (first temperature sensor 16 is direct-contact temperature sensor, as shown in fig.1 and indicated by Par.0034: “the first temperature sensor 16 is arranged in an upper region directly at the heating device 12”), one or more semidirect-contact temperature sensors positioned proximate to one or more heat conducting components, one or more remote sensors installed a select distance from the heating element, or a combination of the one or more direct- contact temperature sensors, the one or more semidirect-contact temperature sensors, and the one or more remote sensors [it is noted that the limitation “at least one of one or more sensors integrated within the heating element, one or more direct-contact temperature sensors, one or more semidirect-contact temperature sensors positioned proximate to one or more heat conducting components, one or more remote sensors installed a select distance from the heating element, or a combination of the one or more direct- contact temperature sensors, the one or more semidirect-contact temperature sensors, and the one or more remote sensors” is in alternative form].

Regarding claim 3, Pforte discloses the apparatus as set forth above, and also disclose:
the one or more heating element temperature limiters (regulation device 26, fig.1) being integrated with at least one of the one or more control units (as shown in fig.1, regulation device 26 being integrated with control device 18) or the heating element [it is noted that the limitation “at least one of the one or more control units or the heating element” is in alternative form].

Regarding claim 5, Pforte discloses the apparatus as set forth above, and also disclose:
a control signal (“control signal”, Par.0041) generated by the one or more heating element temperature limiters being prioritized over a control signal generated by the one or more control units based on the fluid temperature (the Instant Application Par.00109 indicates that the control of the one or more limiter components 122 may be considered to be prioritized over the control of the one or more control units 116 when the heating element temperature 202 of the heating element 104 meets or exceeds the temperature limit threshold 702; the Prior Art Pforte Par.0041-0043 discloses the regulation device 26 is made so that it outputs a control signal which triggers a reduction or, optionally, also a switching off, of the heating energy which is supplied to the heating device 12 when the difference between the actual temperature measured by the first temperature sensor 16 and the actual temperature measured by the second temperature sensor 14 exceeds a specific value; therefore, the Instant Application system and the prior art system perform the same function; thus, the regulation device 26 generates control signal that is prioritized over control signal generated by the one or more control units based on the fluid temperature in order to reduce or switch off of the heating energy which is supplied to the heating device 12 to prevent overheating; additionally, Par.0047 also discloses the regulation device 26 can be configured so that it is avoided with the greatest priority that an actual temperature measured at the heating device 12 by means of the first temperature sensor 16 reaches the combustion point of the liquid).

Regarding claim 6, Pforte discloses the apparatus as set forth above, and also disclose:
the select heating element temperature limit (“preset maximum temperature”, Par.0041) being maintained by the one or more heating element temperature limiters (Par.0041 discloses preset maximum temperature being maintained by the regulation device 26), the select heating element temperature limit (“preset maximum temperature”, Par.0041) being held constant during operation of the aircraft galley insert (Par.0008 discloses the preset maximum temperature lies 15 K below the combustion point of the liquid; therefore, the preset maximum temperature can be held constant during operation of container 22).

Regarding claim 7, Pforte discloses the apparatus as set forth above, and also disclose:
the select heating element temperature limit (“preset maximum temperature”, Par.0041) being maintained by the one or more heating element temperature limiters (Par.0041 discloses preset maximum temperature being maintained by the regulation device 26), the select heating element temperature limit (“preset maximum temperature”, Par.0041) being adjusted during operation of the aircraft galley insert based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs (Par.0038 discloses a user of the apparatus 10 in accordance with the invention can input the temperature to which the liquid should be heated in the liquid bath 24 into the control device 18 via the input device 32, and the user can input the combustion point of the liquid in the liquid bath 24 via the input device 32; therefore, the preset maximum temperature can be adjusted by user because the combustion point can be adjusted by user [the preset maximum temperature is the temperature which lies 15 K below the combustion point of the liquid, as indicated by Par.0008]) [it is noted that the limitation “at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs” is in alternative form].

Regarding claim 8, Pforte discloses the apparatus as set forth above, and also disclose:
the one or more models including at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert (the one or more models including a mathematical model of one or more components of the container 22, because Par.0038 discloses the combustion point of the liquid in the liquid bath 24 can be adjusted by user; it is noted that different liquid will have different combustion point; therefore, the preset maximum temperature will be different depends on the liquid contained in liquid bath 24 of container 22) [it is noted that the limitation “at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert” is in alternative form].

Regarding claim 9, Pforte discloses the apparatus as set forth above, and also disclose:
the one or more conditions including at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or durations of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions (the one or more conditions including one or more operating conditions of the container 22 such as boundary operating conditions because Par.0041 discloses the regulation device 26 configured to reduce or switch off of the supply of the heat energy to the heating device 12 when the actual temperature of the heating device 12 measured by means of the first temperature sensor 16 exceeds a preset maximum temperature; and Par.0008 discloses the preset maximum temperature is the temperature which lies 15 K below the combustion point of the liquid; therefore, 15 K below the combustion point of the liquid is the boundary operating conditions) [it is noted that the limitation “at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or durations of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions” is in alternative form].

Regarding claim 13, Pforte discloses a system (apparatus 10, fig.1) comprising:
a heating element (heating device 12, fig.1; heating device 12 is electric resistance heater as indicated by Abstract) installed in the aircraft galley insert (container 22, fig.1) [it is noted that container 22 is capable of being inserted in the aircraft galley], the heating element (heating device 12, fig.1) configured to heat a fluid (liquid bath 24, fig.1), the fluid (liquid bath 24, fig.1) configured to heat at least one of a food or drink product [it is noted that the limitation “a food or drink product” is intended use, and the liquid bath 24 is capable of heating food or drink product]; 
one or more fluid temperature monitoring components (second temperature sensor 14, fig.1) installed in the aircraft galley insert (container 22, fig.1), the one or more fluid temperature monitoring components (second temperature sensor 14, fig.1) configured to monitor a temperature of the fluid while the fluid is heated by the heating element (Par.0039 discloses the temperature of the liquid bath 24 measured by means of the second temperature sensor 14 so that said liquid bath is heated to the desired temperature set by the user; therefore, the second temperature sensor 14 configured to monitor temperature of the liquid bath 24 while the liquid bath 24 is heated by the heating device 12), the one or more fluid temperature monitoring components (second temperature sensor 14, fig.1) configured to control the fluid temperature by controlling the heating element (Par.0039 discloses the temperature of the liquid bath 24 measured by means of the second temperature sensor 14 so that said liquid bath is heated to the desired temperature set by the user; therefore, the second temperature sensor 14 configured to control the temperature of the liquid bath 24 by controlling heating device 12 to heat the liquid bath 24 to the desired temperature set by the user); 
one or more control units (control device 18, fig.1) configured to control operation of an aircraft galley insert via one or more control signals (control device 18 controls operation of container 22 via control signals, as shown in fig.1), the one or more control units (control device 18, fig.1) including at least one of a mechanical device, an electronic device (memory 30 is included in control device 18, fig.1 & Par.0035; memory is an electronic device), or an electro- mechanical device [it is noted that the limitation “at least one of a mechanical device, an electronic device, or an electro- mechanical device” is in alternative form; therefore, only one of these features was given patentable weight during examination], the one or more control units (control device 18, fig.1) including a programmable device utilizing software (microprocessor 28, fig.1) for one or more controlling functions performed via the one or more control signals (control device 18 includes microprocessor 28 for controlling functions performed via control signals); 
one or more heating element temperature limiters (regulation device 26, fig.1; regulation device is an over-temperature limiter or an over-temperature protection, as indicated by Par.0003), the one or more heating element temperature limiters (regulation device 26, fig.1) being configured to at least one of prevent overheating of the aircraft galley insert (Par.0041 discloses the regulation device 26 configured to reduce or switch off of the supply of the heat energy to the heating device 12 when the actual temperature of the heating device 12 measured by means of the first temperature sensor 16 exceeds a preset maximum temperature; it is thus ensured that too high temperature does not occur; and thereby preventing overheating of the container 22) or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a heating element temperature below a select heating temperature limit [it is noted that the limitation “at least one of prevent overheating of the aircraft galley insert or reduce damage to the aircraft galley insert caused by overheating of the aircraft galley insert by maintaining a temperature of the heating element below a select heating temperature limit” is in alternative form]; and 
one or more heating element temperature estimators (first temperature sensor 16, fig.1), the one or more heating element temperature estimators (first temperature sensor 16, fig.1) configured to provide information of one or more estimated heating element temperatures to the one or more heating element temperature limiters (Par.0041 & Par.0043 disclose the first temperature sensor 16 provides the actual temperature of the heating device 12 to the regulation device 26 so that the regulation device 26 can output a control signal which triggers a reduction or, optionally, also a switching off, of the supply of the heat energy to the heating device 12), the one or more heating element temperature estimators (first temperature sensor 16, fig.1) configured to estimate the one or more heating element temperatures based on at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs (Par.0039 discloses the first temperature sensor 16 configured to estimate the one or more temperatures of heating device 12 based on user input, because the heating device 12 is used to heat the liquid bath 24 to the desired temperature set by the user) [it is noted that limitation “at least one of one or more models, one or more conditions of the aircraft galley insert, or one or more user inputs” is in alternative form].

Regarding claim 14, Pforte discloses the apparatus as set forth above, and also discloses:
the one or more models including at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert (the one or more models including a mathematical model of one or more components of the container 22, because Par.0041 discloses the regulation device 26 configured to reduce or switch off of the supply of the heat energy to the heating device 12 when the actual temperature of the heating device 12 measured by means of the first temperature sensor 16 exceeds a preset maximum temperature, and Par.0038 discloses the combustion point of the liquid in the liquid bath 24 can be adjusted by user; Par.0008 discloses the preset maximum temperature is the temperature which lies 15 K below the combustion point of the liquid; therefore, the first temperature sensor 16 configured to estimate the one or more temperatures of heating device 12 based on mathematical model of one or more components of the container 22) [it is noted that limitation “at least one of a physical model of the aircraft galley insert, a physical model of one or more components of the aircraft galley insert, a mathematical model of the aircraft galley insert, or a mathematical model of one or more components of the aircraft galley insert” is in alternative form].

Regarding claim 15, Pforte discloses the apparatus as set forth above, and also discloses:
the one or more conditions including at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or times of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions (the one or more conditions including one or more operating conditions of the container 22 such as boundary operating conditions because Par.0041 discloses the regulation device 26 configured to reduce or switch off of the supply of the heat energy to the heating device 12 when the actual temperature of the heating device 12 measured by means of the first temperature sensor 16 exceeds a preset maximum temperature; and Par.0008 discloses the preset maximum temperature is the temperature which lies 15 K below the combustion point of the liquid; therefore, 15 K below the combustion point of the liquid is the boundary operating conditions; therefore, the first temperature sensor 16 configured to estimate the one or more temperatures of heating device 12 based on boundary operating conditions) [it is noted that the limitation “at least one of one or more physical conditions such as environmental conditions surrounding the aircraft galley insert, one or more modes or times of operation, or one or more operating conditions of the galley insert such as initial operating conditions or boundary operating conditions” is in alternative form].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pforte et al. (U.S. Pub. No. 2011/0175737 A1) in view of Oka (U.S. Pub. No. 2019/0371570 A1).
Regarding claim 4, Pforte discloses the apparatus as set forth above, but does not disclose:
the one or more heating element temperature limiters including a component separated from the one or more control units and the heating element.
Oka teaches a heating apparatus (apparatus 101, Oka fig.2): 
the one or more heating element temperature limiters (temperature regulator includes the chiller unit 71, as indicated by Oka Par.0118 & shown in fig.2) including a component (coolant pipe 70, as indicated by Oka Par.0118 & shown in fig.2) separated from the one or more control units (heater controller 45, Oka fig.2) and the heating element (heater 75, fig.2) (Oka fig.2 shows the coolant pipe 70 separated from heater controller 45 and heater 75).
Oka is analogous art because the reference is reasonably pertinent to the problem faced by the inventor of maintaining a desired temperature sufficient to heat products, and preventing overheating. See MPEP 2141.01(a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Pforte regulation device with the Oka temperature regulator includes the chiller unit and the coolant pipe, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of preventing overheating of the heated environment and maintaining a desired temperature sufficient to heat products. MPEP 2143 I (B).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pforte et al. (U.S. Pub. No. 2011/0175737 A1) in view of Patenotre et al. (U.S. Pub. No. 2004/0020371 A1).
Regarding claim 10, Pforte discloses the apparatus as set forth above, but does not disclose:
the value based on at least one of the physical dependency of the heating element temperature or the mathematical dependency of the heating element temperature being used to generate the estimate of the heating element temperature being different from the measurement of any heating element temperature.
Patenotre discloses a multi-purpose cooking appliance (Patenotre figs.1-6):
the value based on at least one of the physical dependency of the heating element temperature or the mathematical dependency of the heating element temperature being used to generate the estimate of the heating element temperature being different from the measurement of any heating element temperature (Patenotre Par.0042 teaches value based on the physical dependency of the heating element temperature because Patenotre Par.0042 teaches a sensor of resistive type, Par.0042 cited: “the sensor is of the resistive type whose resistance varies as a function of its temperature”; resistive sensor provides resistance values that are used to generate the estimate of the heating element temperature because resistance varies as a function of its temperature, the resistance values are different from the measurement of any heating element temperature) [it is noted that the limitation “at least one of the physical dependency of the heating element temperature or the mathematical dependency of the heating element temperature” is in alternative form].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Pforte first temperature sensor 16 with the Patenotre sensor, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of determining the temperature of the heating device. MPEP 2143 I (B).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pforte et al. (U.S. Pub. No. 2011/0175737 A1) in view of Maxfield (U.S. Pub. No. 2017/0367359 A1).
Regarding claim 11, Pforte discloses the apparatus as set forth above, and also disclose:
the one or more heating element temperature limiters being integrated in the heating element (it is noted that as shown in Figs.1B and 1C of Instant Application, the limiter component/limiter 122 and the heating element 104 are connected to each other; the prior art Pforte Fig.1 shows the regulation device 26 and the heating device 12 are connected to each other; therefore, the Instant Application and the prior art have similar structures; and thus, they are equivalent), 
the one or more heating element temperature limiters (regulation device 26, fig.1) being shaped to maintain the heating element temperature (temperature of heating device 12) below the heating element temperature limit (combustion point, Par.0040) by reducing electrical power flowing through the heating element when the heating element temperature exceeds a select temperature limit threshold (“preset maximum temperature”, Par.0041) based on a negative dependency of electrical current from increasing electrical resistance (Par.0041 discloses the regulation device 26 is made so that it outputs a control signal which triggers a reduction or, optionally, also a switching off, of the supply of the heat energy to the heating device 12 when the actual temperature of the heating device 12 measured by means of the first temperature sensor 16 exceeds a preset maximum temperature; and when the supply/power is reduced, the electric current decreases when the electrical resistance increases).
Pforte does not disclose:
the one or more heating element temperature limiters including an electrical resistance positively dependent on the heating element temperature.
Maxfield teaches an apparatus for heating food/liquid product (Maxfield figs.1-11C):
the one or more heating element temperature limiters (“temperature regulator”, Maxfield Par.0031; Maxfield Par.0031 teaches the temperature regulator configured to regulate the heating element and maintain a sufficient temperature) including an electrical resistance positively dependent on the heating element temperature (Maxfield Par.0031 teaches the temperature regulator includes positive temperature coefficient (PTC) elements that shut off heat automatically throughout the heating surface; it is well known that positive temperature coefficient (PTC) refers to materials that experience an increase in electrical resistance when their temperature is raised; therefore, Maxfield teaches the temperature regulator includes an electrical resistance positively dependent on the heating element temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Pforte regulation device with the Maxfield temperature regulator, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of regulating the heating element in order to achieve and maintain a desired temperature sufficient to heat products, and to avoid overheating. MPEP 2143 I (B).  

Regarding claim 12, Pforte in view of Maxfield teaches the apparatus as set forth above, and Maxfield further teaches:
the positive dependence of the electrical resistance on the heating element temperature being caused by at least one of the heating element being fabricated from a material with an electrical resistance dependent on the heating element temperature (Maxfield Par.0030 teaches the heating elements include any type of element configured to generate heat, such as positive thermal coefficient of resistance (PTC) elements; it is well known that positive thermal coefficient of resistance (PTC) elements being fabricated from material with an electrical resistance dependent on the heating element temperature; therefore, Maxfield teaches the positive dependence of the electrical resistance on the heating element temperature being caused by at least one of the heating element being fabricated from material with electrical resistance dependent on the heating element temperature), or by integrating the heating element with a thermistor having an electrical resistance dependent on the heating element temperature [it is noted that the limitation “by at least one of the heating element being fabricated from a material with an electrical resistance dependent on the heating element temperature, or by integrating the heating element with a thermistor having an electrical resistance dependent on the heating element temperature” is in alternative form].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Pforte heating device with the Maxfield heating element includes positive thermal coefficient of resistance (PTC) element, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of generating heat. Furthermore, PTC heating is the improvement in safety over conventional heating solutions, and it also helps reducing the power requirements over time. MPEP 2143 I (B).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinoshita et al. (U.S. Pub. No. 2019/0116394 A1) discloses a cooking control device, cooking control system, and cooking control method for cooking food and making beverage provided in galleys of an aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792